Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT (a)(10) TRUSTEE AUTHORIZATION TO ESTABLISH ADDITIONAL SERIES OF SHARES OF THE TIAA-CREF FUNDS In accordance with Section 4.9.2 of the Declaration of Trust of the TIAA-CREF Funds (the Trust), dated April 15, 1999, as amended, the undersigned Trustees of the Trust hereby establish the following eleven additional separate and distinct series of shares of the Trust: Lifecycle Index 2010 Fund Lifecycle Index 2040 Fund Lifecycle Index 2015 Fund Lifecycle Index 2045 Fund Lifecycle Index 2020 Fund Lifecycle Index 2050 Fund Lifecycle Index 2025 Fund Lifecycle Index Retirement Income Fund Lifecycle Index 2030 Fund Bond Index Fund Lifecycle Index 2035 Fund Furthermore, each of the ten new Lifecycle Fund series shall be divided into the following three share classes: Institutional Class, Retirement Class and Premier Class. The new Bond Index Fund will be divided into four share classes: Institutional Class, Retirement Class, Premier Class and Retail Class. IN WITNESS WHEREOF, the Trustees of the Trust have executed this instrument the 12th day of May, 2009. /s/ Forrest Berkley /s/ Nancy L. Jacob Forrest Berkley Nancy L. Jacob /s/ Nancy A. Eckl /s/ Bridget A. Macaskill Nancy A. Eckl Bridget A. Macaskill /s/ Eugene Flood, Jr. /s/ James M. Poterba Eugene Flood, Jr. James M. Poterba /s/ Michael A. Forrester /s/ Maceo K. Sloan Michael A. Forrester Maceo K. Sloan /s/ Howell E. Jackson /s/ Laura T. Starks Howell E. Jackson Laura T. Starks
